R E C E l V E D
UNITED sTATEs DISTRICT CoURT

FEB 2~1 2019 WESTERN DISTRICT oF LoUISlANA
'roNv a. MoonE, cLEnK ALEXANDRIA DIVISION
WESTERN DiB?F|ICT OF LOU|S|A
ALEXANDR|A, LOU\S|ANA
NICHoLAs TANNEHILL, sR., CIVIL ACTIoN No. 1:18-Cv-00242
Piaintiff
VERSUS JUDGE DRELL

CASSANDRA TANNEHILL, et al, MAGISTRATE JUDGE PEREZ'MONTES
Defendants

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de 110V0) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable laW;

IT IS ORDERED that the Rule 12(b)(1) and Rule 12(b)(6) l\/[otions to Dismiss
(Doc. 12), filed by Defendants Judges B. Scott Leehy, Frederic C. Amman, III, Carl V.
Sharp, Robert C. Johnson, and Hearing Officer Lisa T. Sullivan (collectively “the
judges”) are GRANTED.

IT IS FURTHER ORDERED that Nicholas Tannehill’s claims against the
judges in their official capacity are DISMISSED WITHOUT PREJUDICE for lack of
subject matter jurisdiction.

IT IS FURTHER ORDERED that Nicholas Tannehill’s claims against the
judges in their individual capacity are DlSl\/HSSED WITHOUT PREJUDICE for

failure to state a plausible claim for relief.

IT IS FURTHER ORDERED that Defendants Gregory G. Elias’s and
Cassandra Tannehill’s Rule 12(b)(1) and Rule 12(b)(6) Motions to Disrniss (Docs. 4, 7)
are GRANTED.

IT IS FURTHER ORDERED that Nicholas Tannehill’s claims against
Defendants Gregory G. Elias and Cassandra Tannehill are DISl\/IISSED WITHOUT
PREJUDICE for failure to state a plausible claim for relief under 42 U.S.C. § 1983,
and under the Younger abstention doctrine.

lT IS FURTHER ORDERED that Defendants Gregory G. Elias and Cassandra
Tannehill’s Motions for Attorney’s Fees (Docs. 4, 7) are DENIED.

IT IS FURTHER ORDERED that Nicholas Tannehill’s state law tort claims
are DISMISSED WITHOUT PREJUDICE, as the Court declines to exercise
supplemental jurisdiction under 28 U.S.C. § 1367(€).

z C>Y:"/
SIGNED this 0 day of February 2019, at AleXandria, Louisiana.

, \¢-.,

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

